                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION



 United States of America,                        Case No. 3:21 CV 22

                                   Plaintiff,     ORDER RE: JANUARY 27 HEARING

                 -vs-                             JUDGE JACK ZOUHARY

 Shaffer Pharmacy, Inc., et al.,

                                   Defendants.



        This Court held a Phone Status on January 25, 2021. Counsel present: Patricia Fitzgerald,

Angelita Cruz Bridges, Scott Dahlquist, and Maryann McGuire for Plaintiff; Rick Kerger for

Defendants Shaffer Pharmacy and Thomas Tadsen; Charles Boss for Defendant Wilson Bunton.

        Pending before this Court is Defendants’ Motion to Reschedule the January 27 Hearing Date,

or in the Alternative Dismiss (Doc. 17). This Court will proceed with the January 27 Hearing,

continuing to a later date if necessary.

        Counsel shall promptly file Exhibit and Witness Lists. Exhibits with confidential information

shall be filed under seal.

        IT IS SO ORDERED.
                                                         s/ Jack Zouhary
                                                     JACK ZOUHARY
                                                     U. S. DISTRICT JUDGE

                                                     January 25, 2021
